Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amended claims 1-6, 8-10 and 12-22, filed October 22, 2019, are pending and have been fully considered.  Claims 7 and 11 have been canceled. 
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1-6, 8-10 and 12-22 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a process for transfer of a method from a starting system to a target system in liquid chromatography, the process comprising: (a) providing a first chromatogram of the method carried out on the starting system; (b) performing the method of the starting system on the target system without any change in the physical parameters and obtaining a second chromatogram; (c) comparing the first chromatogram of the starting system and the second chromatogram of the target system to determine a deviation, and (d) calculating a change in at least one of the physical parameters of the target system based on the deviation, (e) performing the method developed for the starting system on the target system with the calculated change in the at least one physical parameter based on the deviation and obtaining a third chromatogram; (f) comparing the first chromatogram of the starting system and the third chromatogram of the target system to determine a successive deviation, and (g) iteratively adjusting the at least one physical parameter of the target system derived from the successive deviation, and (h) wherein comparing of the two chromatograms of the starting system and the target system, further comprises: detecting corresponding peaks on the first chromatogram and the second chromatogram with a computer; and calculating a displacement vector with the computer, in which the displacement vector is a distance over time of the detected corresponding peaks, as presently claimed in the present claims 1-6, 8-10 and 12-22.
It is to be noted, the presently claimed invention is allowable for the reasons set forth on page 10 of the decision of the Court of Appeals for the Federal Circuit, which is hereby incorporated by reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771